DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Flynn on 07/08/2021.

The application has been amended as follows: 
In the Claims:
1.  	(Currently Amended) A seal assembly comprising:
	a rotating control device (RCD) seal comprising a sealing face for interfacing with a drill string, the sealing face concavely contoured and extending longitudinally, the sealing face sealing an annulus of a borehole; and
	a seal guide coupled to the RCD seal, the seal guide extending both longitudinally above and longitudinally below the sealing face, the seal guide comprising:
a guide middle portion oriented in a longitudinal direction;
a guide top portion extending longitudinally upward from the guide middle portion; and		
a guide bottom portion extending longitudinally downward from the guide middle portion,
where the seal guide causes the RCD seal to move at least one of radially inward and radially outward, upon making contact with one or more portions of the drill string, the one or more portions comprising a changing outer diameter, and
where at least one of the guide top portion and the guide bottom portion comprises a contoured face for interfacing with the drill string. 
5. 	(Currently Amended) The assembly of claim 1[[4]], where the guide top portion is oriented at an angle from about 19 degrees to about 39 degrees relative to the longitudinal direction, and
	the guide bottom portion is oriented at an angle from about 22 degrees to about 42 degrees relative to the longitudinal direction.

8.	(Currently Amended) The assembly of claim [[7]]1, 
where at least one of the guide top portion and the guide bottom portion comprises a rounded edge defining a transition between the contoured face and a radially outer portion of at least one of the guide top portion and the guide bottom portion.

9.	(Currently Amended) The assembly of claim 1[[4]], where at least one of the guide top portion and the guide bottom portion comprises a lip for interfacing with at least one of a leading edge and a trailing edge of the drill string.

17.	(Currently Amended) A rotating control device (RCD) comprising an upper seal assembly comprising:
a rotating control device (RCD) seal comprising sealing face for interfacing with a drill string, the sealing face concavely contoured and extending longitudinally, the sealing face sealing an annulus of a borehole; and
a seal guide coupled to the RCD seal, the seal guide extending both longitudinally above and longitudinally below the sealing face, the seal guide comprising:
	a guide middle portion oriented in a longitudinal direction;
a guide top portion extending longitudinally upward from the guide middle portion; and		
a guide bottom portion extending longitudinally downward from the guide middle portion,
where the seal guide causes the RCD seal to move radially outward upon contacting a portion of the drill string comprising a widening outer diameter, [[and]]
,
	where the guide top portion is oriented at an angle from about 19 degrees to about 39 degrees relative to the longitudinal direction, and
where the guide bottom portion is oriented at an angle from about 22 degrees to about 42 degrees relative to the longitudinal direction.

20.  	(Currently Amended) A seal assembly comprising:
	a rotating control device (RCD) housing comprising a hinge;
	an RCD seal segment disposed within the RCD housing and rotatably coupled to the hinge, the RCD seal segment comprising a sealing face for interfacing with a drill string; and
	a seal guide coupled to the RCD seal segment, 
where the seal guide and the RCD seal segment rotate about the hinge when the seal guide is contacted by an outer surface of the drill string, where the seal guide further comprises:
at least one upper guide extending longitudinally above the sealing face; and 
at least one lower guide extending longitudinally below the sealing face, 
where the assembly is part of a rotating control device (RCD) that is secured to an annular blow-out preventer (BOP) via one or more dowels and one or more blind holes disposed within the BOP, the one or more dowels coupling a bottom surface of the RCD to a top surface of the annular blow-out preventer, and
where the dowel circumferentially aligns the RCD with the annular blow-out preventer.

24. 	(New)  The assembly of claim 1[[4]],  where the guide top portion is oriented at an angle from about 19 degrees to about 39 degrees relative to the longitudinal direction.

25. 	(New)   The assembly of claim 1[[4]],  where the guide bottom portion is oriented at an angle from about 22 degrees to about 42 degrees relative to the longitudinal direction.

Claim 4 is cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 17, and 20, the claims recite structure specific to a rotating control device (RCD) for use in sealing about a drill string.  While RCDs are a known piece of equipment in wellbore operations (see Arefi, 2018/0274323), such references do not include the recited guide portions which engage the tubular in the manner claimed or having the same connection mechanism for use with a BOP.  Additionally, it would not have been obvious to modify references like Arefi to include such structures without substantial redesign to the core operation mechanism (either for a seal or guide) and would require significant reliance on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676